COURT OF APPEALS

                                                                 JAN O12015




                             IN THE COURT OF APPEALS


                        FOR THE SEVENTH DISTRICT OF TEXAS




Nancy Sue Morrison



Plaintiff


      vs.                                     CASE NO. 07-14-00317-CV




Wheeler County Texas

Sheriff Wesley Crites

Deputy D.B. Marcolesco




Defendants




   MOTION TO EXTEND TIME TO FILE BRIEF AS TO NOTICE AND PERFECTION OF

                                     APPEAL
  COMES NOW, Nancy S Morrison, Appellant pro se, and files her MOTION TO EXTEND

TIME TO FILE BRIEF AS TO NOTICE AND PERFECTION OF APPEAL.


Court ordered brief was to be filed on or before December 31st, 2014. On December 31st, 2014 at

4:50 P.M. Appellant attempted to file Brief addressing the Perfection of Appeal. Appellant

attempted to enter the courthouse, but the Potter County Deputies had closed and locked the door

and were not at their post at 4:50 P.M., thus denying Appellant's access to filing her brief.

Pursuant to TRAP 4.1(b) Clerk's office closed or inaccessible: if the act to be done is filing a

document, and if the clerk's office where the document is to be filed is closed or inaccessible

during regular hours on the last day for filing the document, the period for filing the document

extends to the end of the next day when the clerk's office is open and accessible. The closing or

inaccessibility of the clerks office may be proved by certificate of the clerk or counsel, by a party's

affidavit. See Exhibit (A) Affidavit by Nancy S Morrison.. Appellant had called and was

reassured that court would remain open until 5P.M. The court may have been open, but the

outside doors to the courthouse that the clerk has no control of was not accessible as these doors


were locked early^thus denying access to filing document due on December 31st, 2014.

                                               PRAY


WHEREFORE PREMISES CONSIDERED, Appellant prays that this Motion will be GRANTED

   and she be allowedto file Brief addressing Perfection of Appeal, on Jan 2nd, 2015, due to the

                        inaccessibility to the court on December 31st, 2014
Respectfully Submitted

   Ml

Nancy S. Morrison
P.O. Box 1134
Wheeler, TX. 79096
(806)282-8702
(806)826-3724




CERTIFICATE OF SERVICE


I hereby certify that a true and correct copy of the above was served upon all parties of record in
accordance with the TRCP in this case Via USPS on January2nd 2015



                                                                      APPELANT x
                                                                     Nancy S. Morrison




LESLIE STANDERFER
WHEELER COUNTY TEXAS
401 MAIN ST. P.O. Box 469
WHEELER, TEXAS 79096


Nancy S. Morrison
P.O. Box 1134
1111 main st.
Wheeler, TX. 79096
(806)282-8702
(806)826-3724
                             EXHIBIT
                                     A
Affidavit ofNancy S. Morrison in Support of Motion to Extend Time to File Brief
                             IN THE COURT OF APPEALS


                        FOR THE SEVENTH DISTRICT OF TEXAS




Nancy Sue Morrison



Plaintiff


      vs.                                  CASE NO. 07-14-00317-CV




Wheeler County Texas

Sheriff Wesley Crites

Deputy D.B. Marcolesco




Defendants




AFFIDAVIT OF NANCY MORRISON IN SUPPORT OF APPELLANT'S TIMELY AND

PROPERLY PERFECTION OF APPEAL TO COUNTY COURT FROM JUSTICE


COURT




STATE OF TEXAS


COUNTY OF WHEELER
     BEFORE ME, the undersigned Notary Public, on this date personally appeared Nancy

Morrison, known to me to be the person whose name is subscribed to this instrument, and having

been by me duly sworn, on her oath states and deposes as follows:

   Now comes Nancy Morrison and states the following pursuant to 28 U.S.C. 17456:

1. My name is Nancy Morrison Nottingham. I am over 21 years of age, of sound mind, capable

of making this affidavit and have never been convicted of a felony or a crime involving moral

turpitude.

2. On December 31, 2014,1 called the Office of the Clerk of the Court of Appeals for the Seventh

District of Texas and was assured by the Clerk that the office was not to close early and would be

open during the regular hours, closing at 5:00 P.M.

3. I live over 100 miles from Amarillo, Texas in Wheeler, Texas. I took off early from work to

deliver and file my brief in this case. The weather had turned inclement and freezing fog was

slowing driving conditions. I arrived at the Court building located at 501 S. Fillmore at 4:50.

When I attempted to open the outside doors to the building, I found that they were locked and the

security officers were not inside at their station. I knocked on the doors but no one was available

to open the doors and allow me to enter the building to file my brief in the Clerk's Office.

4. I was denied access to the Court as the Potter County Deputies left their post early and locked

the outside doors to the building.




Respectfully submitted,



Nancy Morrison
Appellant/Plaintiff
Pro Se Litigant
P.O. Box 1134
1111 Main St.
Wheeler, Texas 79096
(806) 826-3724
(806) 292-8702 (cell)




SUBSCRIBED AND SWORNTO BEFORE ME on the 2nd Day of December, 2014 to certifythis
                                                        JAM. -10 ft
witness with my hand and official seal.




                                              KTLUcl     dMWPToO

                                              Notary Public, State of Texas


                                                               KELLl HAMPTON
                                                               NOTARY PUBLIC
                                                               STATE OF TEXAS
                                                         My Commission Expires 6-2B-2018